                                                 (202) 862-8910

                                                                                                       July 5, 2019

Re:      Hudson Bay Master Fund Ltd. v. Patriot National, Inc. et al. (No. 16-cv-2767)—
         Hudson Bay’s Defective Request for a Rule 37.2 Conference and Order to Compel

Dear Judge Daniels:

        I write on behalf of Peter Kravitz, Litigation Trustee for the PNI Litigation Trust, as
successor-in-interest to Patriot National, Inc. (“Patriot”) regarding Hudson Bay’s July 3, 2019
Letter-Motion Requesting Rule a 37.2 Conference and Order to Compel (the “Motion”). The
Motion impermissibly combines a request for an informal discovery conference with a motion to
compel in violation of Local Rule 37.2 and Rule IV.A of Your Honor’s Individual Rules and
Practices. Regardless, and as set forth herein, Hudson Bay’s Motion should be denied because it
is premature and both procedurally and substantively defective.

        As an initial matter—and as acknowledged by Hudson Bay’s Motion—no subpoena for
documents or testimony has been served upon Mr. Kravitz.1 Absent service of a valid subpoena,
there is no dispute for the Court to resolve since no person or entity has refused to provide
information that it is required to produce. Hudson Bay’s request for a Rule 37.2 conference
should be denied pending its service of a subpoena for documents upon Mr. Kravitz.


1
          Despite Hudson Bay’s continued references to Patriot, all litigation claims now belong to the Litigation
Trust. On January 30, 2018, Patriot filed a voluntary petition for relief under chapter 11 of the United States Code
in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). See Hudson Bay
Master Fund Ltd. v. Patriot National, Inc., et al., Suggestion of Bankruptcy of Defendant and Counterclaim-
Plaintiff Patriot National, Inc. (Feb. 5, 2018) [ECF No. 286]. On May 4, 2018, the Honorable Kevin Gross of the
Bankruptcy Court entered an order confirming Patriot’s Fourth Further Amended Joint Chapter 11 Plan of
Reorganization. See In re Patriot National, Inc., et al. No. 18-10189 (KG), Notice of (i) Effective Date of Fourth
Further Amended Joint Chapter 11 Plan of Reorganization and (ii) Bar Dates for Filing Certain Claims (Bankr. D.
Del. July 2, 2018) [ECF No. 891]. That Order confirmed Patriot’s Plan of Reorganization, which provided, inter
alia, that “any attorney-client privilege, work-product privilege, joint interest privilege or other privilege or
immunity attaching to any documents or communications (in any form, including, without limitation, written,
electronic or oral) shall be transferred to and shall vest in the Litigation Trust.” Id. Exh. A at 29.
Cahill Gordon & Reindel LLP



                                                          -2-



         If the Court nevertheless decides to consider Hudson Bay’s request, the Motion is
procedurally defective for failure to comply with Local Rule 37.1. That rule requires all
discovery motions to “specify and quote or set forth verbatim in the motion papers each
discovery request and response to which the motion or application is addressed.” The rule’s
purpose is to narrow the actual issues in dispute and to provide the Court with the necessary
record to evaluate the propriety of both the particular requests/questions at issue and the
corresponding responses. Rather than comply with this absolute rule, Hudson Bay seeks in the
abstract to invalidate every claim of privilege invoked by Patriot throughout the course of this
litigation.2 The expansive scope of Hudson Bay’s Motion is improper.

         Hudson Bay’s Motion also misstates the applicable law. According to Hudson Bay, a
party may never consult with counsel regarding a potential dispute without waiving the privilege
that attaches to such communications. That is because a party’s state of mind likely will be at
issue with regard to any pre- or post-litigation decisions that the party makes. See Motion at 3
(stating that because Patriot and Mariano “put their state of mind ‘at issue,’ any attempt to
invoke privilege over discussions about Patriot’s performance under the agreements constitutes a
waiver”).3 The law in this Circuit is clear that waiver is occasioned where the party invoking the
privilege uses it both as a sword and a shield—not simply where the party’s decisions may have
been informed by the advice of counsel. See In re Grand Jury Proceedings, 219 F.3d 175, 182
(2d Cir. 2000) (“In other words, a party cannot partially disclose privileged communications or
affirmatively rely on privileged communications to support its claim or defense and then shield
the underlying communications from scrutiny by the opposing party.”) (emphasis added); HSH
Nordbank AG New York Branch v. Swerdlow, 259 F.R.D. 64, 74 (S.D.N.Y. July 24, 2009)
(Lynch, J.) (“In order to prevent such use, the ‘at issue’ doctrine precludes a party from
‘disclos[ing] only self-serving communications,’ while ‘bar[ring] discovery of other
communications that an adversary could use to challenge the truth of the claim.”).4



2
          Hudson Bay’s conduct in this regard is not limited to its interactions with the Court. The undersigned
counsel to the Litigation Trustee repeatedly asked Hudson Bay’s counsel to provide the actual questions it hoped to
ask during depositions and to identify the specific documents it wished to receive in discovery. The purpose of
seeking such information was so that the Litigation Trustee could evaluate the claim of privilege on a case-by-case
basis. Hudson Bay has refused to provide any of the questions it would like answered in depositions and has
insisted on production of all documents listed within certain categories of Patriot’s categorical privilege log.
3
         Hudson Bay’s position has been rejected in numerous cases, including one of the cases relied upon by
Hudson Bay in the Motion. See Pereira v. United Jersey Bank, 1997 WL 773716, at *4 (S.D.N.Y. Dec. 11, 1997)
(“More specifically, to the extent that Hearn, as interpreted by Rhone-Poulenc, stands for the proposition that the
mere act of placing a party’s state of mind at issue supports a finding of waiver, the law in this circuit does not
support such a result.”); id at *5 (“The problem with both of these arguments is that a finding of waiver under either
circumstance would require a finding of waiver in virtually every litigation, for in almost all actions a party either
‘affirmatively place[s] its knowledge or intent at issue’ ….”).
4
           It is also worth noting that Judge Lynch—and numerous other judges in this Circuit—have rejected Hudson
Bay’s broad theory that waiver is occasioned whenever a party produces some non-privileged information helpful to
its own case while simultaneously claiming a privilege over related, but separate, documents and information. See
HSH Nordbank, 259 F.R.D. at 74 (“Defendants argue that because Nordbank seeks to assert privilege over
documents that are allegedly harmful to its position, while simultaneously producing related documents that are
allegedly favorable to its position, its use of the attorney-client privilege violates the “sword and shield” prohibition.
(Jt. Ltr. at 14–15.). This argument is meritless. Defendants do not claim, much less demonstrate, that any of the
Cahill Gordon & Reindel LLP



                                                      -3-



        Hudson Bay’s Motion does not identify any affirmative use of privileged material for
Patriot’s or Mariano’s benefit. The Motion does not recite a single instance in which any Patriot
witness affirmatively relied upon advice of counsel or otherwise affirmatively placed at issue
Patriot’s (or Mariano’s) state of mind. In fact, the only examples provided in the Motion concern
questions posed by counsel as opposed to answers by the deponent. See Motion at 2. During the
highlighted exchange, counsel to separate plaintiff CVII asked Mr. Mariano “is there any basis
for your decision other than—not to honor the warrants—other than the advice of counsel?” Mr.
Mariano replied “[o]ther than the advice of counsel, no.” This is a far cry from the typical
example of waiver found by courts in this Circuit where the party invoking privilege (not the
examining counsel) placed the privileged communication at issue. See HSH Nordbank, 259
F.R.D. at 74 n.14 (Lynch, J) (“The ‘at issue’ doctrine relates to issues that the party asserting
privilege puts in issue, not to issues raised by that party’s adversary.”); cf. Mitre Sports Intern.
Ltd. v. Home Box Office, Inc., 304 F.R.D. 369, 372-73 (S.D.N.Y. Jan. 13, 2015) (“Boocock’s
answering HBO’s deposition questions did not put Mitre’s investigation in issue for the simple
reason that providing such testimony was not an attempt by Mitre to use protected information to
influence a decision maker. … Thus, the mere fact that a party makes a partial disclosure of
privilege or protected information in a deposition does not result in a subject-matter waiver
because there is no use of the testimony by the party holding the privilege.”).

        Even the cases cited by Hudson Bay in its Motion reveal the frivolity of Hudson Bay’s
position. In Bilzerian, the Second Circuit’s analysis relied heavily on the fact that the defendant
himself sought to introduce testimony that would place the privilege squarely at issue. U.S. v.
Bilzerian, 926 F.2d 1285, 1291 (2d Cir. 1991) (“Defendant contends the testimony he sought to
introduce regarding his good faith attempt to comply with the securities laws ….”) (emphasis
added); id. at 1293 (“[T]he district judge merely said that Bilzerian’s own testimony as to his
good faith would open the door to cross-examination, possibly including inquiry into otherwise
privileged communications with his attorney.”) (emphasis added). Similarly, the court in
Pereira found that the party invoking the privilege had “placed its attorneys’ knowledge and
intent ‘at issue’” via its own affirmative testimony in the matter, which focused on the extent of
counsel’s role in the decision-making process. Pereira, 1997 WL 773716, at *5. Arista Records
LLC v. Lime Group LLC, 2011 WL 1642434 (S.D.N.Y. Apr. 20, 2011) did not even concern a
motion to compel. There, the issue was whether a party could offer evidence at trial that the
party had sought throughout discovery to shield as privileged. See id. at *2 (“Plaintiffs are not
seeking privileged communications; rather they are seeking to preclude argument and testimony
where Defendants have already blocked inquiry on the basis of privilege.”).

         Hudson Bay’s Motion should be denied.

                                                                         Respectfully submitted,

                                                                      /s/ Bradley J. Bondi                  .

                                                                      Bradley J. Bondi




“favorable” documents produced by Nordbank were written by or to its counsel, or that the documents contain legal
advice and/or related client confidences sufficient to implicate attorney-client privilege.”).
Cahill Gordon & Reindel LLP



                                           -4-



BY ECF

Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl St., Room 1310
New York, NY 10007

cc:      All counsel of record (via ECF)
